IN THE SUPREME COURT OF THE STATE OF NEVADA


                       JOSHUA JEREMIAH GIPSON,                                   No. 84551
                       Petitioner,
                       vs.

                       THE EIGHTH JUDICIAL DISTRICT
                       COURT OF THE STATE OF NEVADA,                                 FILED
                       IN AND FOR THE COUNTY OF
                       CLARK,                                                        JUN 0 9 2022
                       Respondent,                                                ELIZABETH A. BROWN
                                                                                CLERK OFNPREME COURT
                         and
                       THE STATE OF NEVADA,
                                                                                EY      V 0-4-14-144
                                                                                      DEPUTY CLERK   r
                       Real Party in Interest.


                                              ORDER DENYING PETITION


                                   This pro se original postconviction petition for a writ of habeas
                       corpus challenges a criminal conviction. An original petition in this court
                       for a writ of habeas corpus is an improper method to challenge the
                       conviction, as such a petition should be made in the district court in the first
                       instance. NRS 34.738; NRAP 22 ("An application for an original writ of
                       habeas corpus should be made to the appropriate district court. If an
                       application is made to the district court and denied, the proper remedy is
                       by appeal from the district court's order denying the writ.").




SUPREME COURT
        OF
     NEVADA


LO) t9,17A Ls4CIALE.
                                                                                            eV -1'130
                                Further, appellant has not provided this court with
                documentation supporting his claim for relief. NRAP 21(a)(4) (providing
                that a petitioner shall submit an appendix containing all documents
                (t
                     essential to understand the matters set forth in the petition").
                                Accordingly, we
                                ORDER the petition DENIED.




                                                        Parra uirre


                                                                                        J.
                                                        Hardesty


                                                                A<Satli                 J.
                                                        Stiglich




                 cc:      Joshua Jeremiah Gipson
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A